ORDER

PER CURIAM.
Defendant appeals after sentence on charge of robbery first degree, section 569.020 RSMo 1994. The trial court did not err in overruling motions to suppress identification testimony and did not err, plain or otherwise, in permitting a police office to testify regarding any differences in a physical description of the robber and of defendant. An extended opinion would have no precedential value. The sentence as a prior offender to run concurrent with an existing sentence is affirmed. Rule 30.25(b).